DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di et al. (CN 107757259 A; hereinafter “Di”).
Di discloses a flexible wheel for connecting to a driving shaft on which a fixing nut is mounted (note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The wheel of Di shown in Fig. 1 is capable of connecting to a driving shaft on which a fixing nut is mounted), the flexible wheel comprising: a flexible tire section 1 being deformable in a radial direction from a circumference thereof (evident from Fig. 2); and an anti-bending guide section 2 coupled with the flexible tire section, wherein the anti-bending guide section is connected to the driving shaft (implicit from Fig. 1 that the rim or anti-bending guide section would be connected to a driving shaft of the vehicle), and the flexible tire section and the anti-bending guide section are concentric (evident from Figs. 1 and 2), wherein the flexible tire section comprises; a ring-shaped outer layer (unlabeled, but shown in Fig. 2); one or more inner layers having an inner diameter smaller than an inner diameter of the outer layer and being concentric with the outer layer (Fig. 2 shows three unlabeled inner layers); and a plurality of spokes (unlabeled portions of tire between the openings shown in Fig. 2) formed to extend from an inner circumferential surface of the outer layer to an outer circumferential surface of a first inner layer (Fig. 2) or formed to extend from an inner circumferential surface of the first inner layer to the outer circumferential surface of a second inner layer (Fig. 2), wherein the plurality of spokes are rounded in a rotational direction of the flexible tire section to have a streamline shape (Fig. 2 shows the spokes being rounded as it defines the boundaries of the circular openings within the tire), wherein the spokes are presumed to generate a supporting force and a climbing force when the flexible wheel goes up stairs inasmuch as they are substantially identical to the claimed spokes (note MPEP 2112.01 which states in part: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).), wherein each of the plurality of spokes extends from the second inner layer having the smallest inner diameter among the one or more inner layers and passes through the first inner layer towards the outer layer while having a variable curvature (Fig. 2), and an equipment (the described “vehicle “in line 2 of page 2 of the English language machine translation), capable of being moved without any restriction, to which the flexible wheel is applied.  

Allowable Subject Matter
4.	Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617